On Motion foe Rehearing.
The motion for rehearing in this case is based on alleged mistake in the opinion of the court, in assuming that the 1 and conveyed in the deed of Brooks to Lucas, in 1808, was in point of fact in the district of New Madrid, and that the minutes of the old Board of Commissioners, and of Mr. Bafes} the recorder, in describing the land as in the'district of Cape Girardeau, was a mistake. It is argued, that although in 1815, when the recorder iss.ued his certificate under the law of that year, concerning lands injured by earthquakes, the land was unquestionably in New Madrid county, it may have been in 1808 within the limits of the district of Cape Girardeau, and therefore should have been recorded in that district.
The only proof to show, that the land was in the district of Cape Girardeau, is found in the action of the commissioners and of the recorder, in which the land is described as in the district of Cape Girardeau, and it is possible that the land might have been in that district in 1808, and yet in the county of New Madrid in 1815.
Upon examination of the acts of congress in relation to what was called in 1804 the District of Louisiana, we find, that by the act of March 26th, 1804, this district was directed to be divided by the Governor, under the direction of the *223President, into districts, subject to such alterations as experience might suggest to be advisable. At that date the Governor and judges of the Territory of Louisiana constituted the executive, legislative and judicial functionaries of the territory. Subsequently, in 1805, a governor and judges for this territory were appointed, constituting what has been termed the second grade of territorial government. In 1812 the third grade of territorial government was reached, in which a council was created and a legislative assembly authorized to be elected. The 7th section of this last act of June 4th, 1812, authorized the governor to lay off the territory into convenient counties before the first Monday in October following, and appoint the places of holding elections.
In December 31st, 1813, the General Assembly of the Territory enacted a law, establishing counties and county lines, probably conforming to those fixed by the governor before October, 1812.
It is admitted that Brooks’ headright was, in 1812 or 1813, in what then constituted the county of New Madrid.
The lines of this district, established by the governor in 1804, under the 13th section of the act of Congress of March 26th, 1804, and from that time down to the establishment of counties, in 1812 or 1813, do not appear from any act of Congress, or from any legislative enactment of the territory.
By the act of Congress of March 26th, 1804, and the act of the governor and judge's concerning recorders, passed on 1st of October, 1804, it appears that such districts had been established, but their exact boundaries could only appear from the records of the executive, which were not produced in the trial.
The defendant insists, that before the deed from Brooks to Lucas could have been admitted, it devolved on the plaintiff to show that the land conveyed was in the district of New Madrid, where it was recorded.
To show that the land did not in 1808 lie in the district of New Madrid, but was in the district of Cape Girardeau, the reliance is placed entirely on the minutes of the commissioners *224who confirmed this land to Brooks, and the subsequent minutes of recorder Bates, who extended the grant from 250 acres to 709 acres in 1814 or 1815.
It was of no importance to the board of commissioners in 1807, whether the land was in the one district or the other.
The confirmation was upon a survey which described the land by metes and bounds of natural objects. ¥e find that Mr. Bates, when granting an extension of the confirmation from 250 to 709 acres, under the act of July, 1814, still describes the land as in Cape Girardeau, district, although no such district existed at that date.
The deed from Brooks to Lucas in 1808 is very strong proof to show that the land conveyed was in the district of New Madrid.
It appears from the recitals in the deed or agreement, that both Brooks and Lucas resided in the district of Cape Girardeau, and that Brooks had lived on it in 1806. yet they proceeded to New Madrid district, selected a justice of the peace of that district to take the acknowledgment, and had the deed recorded in New Madrid. This would seem to be unaccountable except on the hypothesis that the land was in that district. It would certainly be most remarkable that the grantor and grantee, both living in Cape Girardeau district, and, of course, both knowing the • locality of the land, should have gone out of their district to get a deed acknowledged and recorded for land that was in the district of their residence. This, however, would be a mere presumption of fact based on the ordinary conduct of men in certain circumstances.
The fact, that Brooks lived in Cape Girardeau, to some extent accounts for the minutes of the commissioners in locating his land in that district.
But it will be seen that Brooks, in his application to the board, does not locate the land in the district of Cape Girardeau. He describes the land as in Tywappity bottom, and presents to the board a survey made by Sonlard, which bounds the land by natural objects, and represents it as bounded on the northeast by John N. Shun’s land. Now, Slum’s confirma*225tion, which is found among the confirmations of the local board, is for land proved to have been in the district of New Madrid, in 1804. It is, of course, possible that the Spanish districts in 1804 did not .correspond with the districts as laid out by. the American governor, and besides the confirmation of Shun’s land was read in evidence on the trial.
The question could, of course, be settled by showing the autual boundaries of the district in 1808. The governor laid out these districts to meet the convenience of the then inhabitants, selecting five principal points in the territory as the central points of the districts: St. Charles, St. Louis,. St. Geneveive, Cape Girardeau and New Madrid. The recoidof the division and of the boundaries may yet be procured, but it was not produced on the trial.
The 12th section of the act of March 26th, 1804, made it the duty of the secretary of the Louisiana territory to record and preserve all .the papers and proceedings of the governor of an executive nature, relative to the district of Louisiana, and transmit authentic copies thereof every six months to the President of the United States. If this law was complied with, the division of this territory into districts, and the boundaries of the districts, must be preserved at Washington.
Prima facie the record in New Madrid shows the land to have been in that district. Neither the deed of Brooks to Lucas, nor of Lucas to Sarah Graham described the land conveyed as in the district of Cape Girardeau. Both deeds were recorded in the district of New Madrid. Prima facie they were recorded in the district where the land was, and where, by law, they only could have been properly recorded. The presumption of law is, that public officers do their duty, and the recorder of New Madrid is entitled to the benefit of this presumption. To rebut this presumption, it devolved on the defendant to show that the land was not in the district where it was recorded. The evidence from all the documents submitted, we think now, as we thought before on a more hasty examination, preponderated decidedly to the conclusion *226that the ■ Brooks lieadright was in New Madrid district in 1808, as it was undoubtedly in the county in 1812-13-14 and 1815. The question might have been settled by the production of the governor’s subdivision of the territory in 1804. but this was not done, nor was any instruction asked on this point.
The motion for a rehearing is therefore overruled. The other judges concur, except Judge Tories, who is absent.